DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Specification
The Specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification. MPEP § 608.01

Claim Status 
Claims 14-26 are currently being examined.  Claims 1-13 were canceled in a preliminary amendment.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 14-26 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Borders et al (US Patent Application Publication No. 2020/0207546).
With respect to independent claim 14, Borders et al discloses the limitations of independent claim 14 as follows:
A robot for transporting cargo boxes, comprising	(See Pars. 0037,0044; Figs. 1, 9; Ref. Numerals 112(cargo boxes), 120(robot)
a drive unit,	(See Par. 0055; Fig. 9; Ref. Numeral "all wheel drive mechanism"(drive unit)
a cargo box storing unit and a cargo box delivery unit,  (See Pars. 0063, 0064, 0066; Fig. 9; Ref. Numerals 140(storing unit), 150(delivery unit)
wherein the drive unit drives the cargo box storing unit and the cargo box delivery unit to move together; (See Pars. 0055, 0058; Fig. 9; Ref. Numerals 140(storing unit), 150(delivery unit), "all wheel drive mechanism"(drive unit)
the cargo box storing unit comprises one or more cargo box storing spaces;  (See Pars. 0064, 0068: Fig. 9; Ref. Numerals  140(storing unit), 144,148(storage spaces)
the cargo box delivery unit is configured to deliver the cargo box between the cargo box storing space and a shelf.  (See Pars. 0037, 0066; Figs. 1, 9; Ref. Numerals 12,106(shelf), 112(cargo box), 148(storage space), 150(delivery unit)

With respect to Claim 15, which depends from independent claim 14, Borders et al teaches all of the limitations of Claim 14 which are incorporated herein by reference.   With respect to Claim 15, Borders et al discloses as follows:
The robot for transporting cargo boxes according to claim 14, wherein the drive unit comprises a chassis frame and drive wheels, the drive wheels configured to drive the robot to move or stop.  (See Par. 0055; Fig. 9; Ref. Numeral 128(chassis frame), 130(drive wheels), "all wheel drive mechanism"(drive unit)

 Claim 16, which ultimately depends from independent claim 14, Borders et al teaches all of the limitations of Claim 14 and Claim 15 which are incorporated herein by reference.   With respect to Claim 16, Borders et al discloses as follows:
The robot for transporting cargo boxes according to claim 15, wherein the movement comprises advancing, retreating, turning and spinning.  (See Par. 0055; Fig. 9; Ref. Numeral 128(chassis frame), 130(drive wheels), "all wheel drive mechanism"(drive unit)

With respect to Claim 17, which ultimately depends from independent claim 14, Borders et al teaches all of the limitations of Claim 14 and Claim 15 which are incorporated herein by reference.   With respect to Claim 17, Borders et al discloses as follows:
The robot for transporting cargo boxes according to claim 15, wherein the number of the drive wheels is two or more.  	(See Par. 0055; Fig. 9; Ref. Numeral 128(chassis frame), 130(drive wheels), "all wheel drive mechanism"(drive unit)

With respect to Claim 18, which depends from independent claim 14, Borders et al teaches all of the limitations of Claim 14 which are incorporated herein by reference.   With respect to Claim 18, Borders et al discloses as follows:
The robot for transporting cargo boxes according to claim 14, wherein the cargo box storing unit comprises
a supporting guide rail, (See Pars. 0063, 0064, 0066; Fig. 9; Ref. Numerals 126,124(supporting guide rails), 140(storing unit)
a support plate and	(See Pars. 0063, 0064, 0066; Fig. 9; Ref. Numerals 140(storing unit),  "support plate" (shown but not numbered) supporting the cargo boxes on the storing unit(140)
a reinforcing rib, (See Pars. 0063, 0064, 0066; Fig. 9; Ref. Numerals 140(storing unit)
wherein the supporting guide rail, the support plate and the reinforcing rib are connected mutually to form one or more cargo box storing spaces.  (See Pars. 0063, 0064, 0066; Fig. 9; Ref. Numerals 140(storing unit)

With respect to Claim 19, which ultimately depends from independent claim 14, Borders et al teaches all of the limitations of Claim 14 and Claim 18 which are incorporated herein by reference.   With respect to Claim 19, Borders et al discloses as follows:
The robot for transporting cargo boxes according to claim 18, wherein the support plate is configured to divide the storing space.  	(See Pars. 0064, 0068: Fig. 9; Ref. Numerals  140(storing unit), 144,148(storage spaces),  "support plate" (shown but not numbered) supporting the cargo boxes on the storing unit(140)

With respect to Claim 20, which ultimately depends from independent claim 14, Borders et al teaches all of the limitations of Claim 14 and Claim 18 which are incorporated herein by reference.   With respect to Claim 20, Borders et al discloses as follows:
The robot for transporting cargo boxes according to claim 18, wherein the cargo box delivery unit comprises a lifting device, a rotating device and a retractor device,	(See Pars. 0038, 0039, 0068-0070, 0080, 0088); Figs. 1, 2, 9; Ref. Numerals 18,112(cargo boxes), 124(supporting guide rail), 14,150(lifting device), 152(rotating device), 36(retractor device)
wherein one end of the lifting device is connected to the supporting guide rail and is slidable up and down in a vertical direction along the supporting guide rail, and 

With respect to Claim 21, which ultimately depends from independent claim 14, Borders et al teaches all of the limitations of Claim 14 and Claim 20 which are incorporated herein by reference.   With respect to Claim 21, Borders et al discloses as follows:
The robot for transporting cargo boxes according to claim 20, wherein the retractor device is a fork tooth.  (See Par. 0039; Fig. 2; Ref. Numeral 36(retractor device--fork tooth)

With respect to Claim 22, which depends from independent claim 14, Borders et al teaches all of the limitations of Claim 14 which are incorporated herein by reference.   With respect to Claim 22, Borders et al discloses as follows:
The robot for transporting cargo boxes according to claim 14, wherein the cargo box storing space and the cargo box are provided with machine-readable codes, and	(See Pars. 0051; Ref. Numeral 112(cargo box), "identifiers"(machine-readable codes)
the cargo box delivery unit further comprises an alignment sensor and a pose sensor.  (See Pars. 0086, 0093; Fig. 12; Ref. Numerals 186(pose and alignment sensor), "additional sensors"(not shown)

With respect to Claim 23, which ultimately depends from independent claim 14, 
The robot for transporting cargo boxes according to claim 22, wherein the machine-readable code is a bar code or a two-dimensional code, or a character string or an RFID.  (See Pars. 0051; Ref. Numeral 112(cargo box), "identifiers"(machine-readable codes)

With respect to Claim 24, which ultimately depends from independent claim 14, Borders et al teaches all of the limitations of Claim 14 and Claim 22 which are incorporated herein by reference.   With respect to Claim 24, Borders et al discloses as follows:
The robot for transporting cargo boxes according to claim 22, wherein the alignment sensor is configured to detect the position of the cargo box, (See Pars. 0086, 0093; Fig. 12; Ref. Numerals 186(pose and alignment sensor), "additional sensors"(not shown)  and
the alignment sensor is a vision sensor or a radio frequency sensor.  (See Pars. 0086; Fig. 12; Ref. Numerals 186(pose and alignment sensor), "additional sensors"(not shown)

With respect to Claim 25, which ultimately depends from independent claim 14, Borders et al teaches all of the limitations of Claim 14 and Claim 22 which are incorporated herein by reference.   With respect to Claim 25, Borders et al discloses as follows:
The robot for transporting cargo boxes according to claim 22, wherein the pose sensor is configured to detect the pose of the cargo box on the cargo box delivery unit, (See Pars. 0086; Fig. 12; Ref. Numerals 186(pose and alignment sensor), "additional sensors"(not shown)  and
the pose sensor is a vision sensor or a radio frequency sensor. (See Pars. 0086, 0093; Fig. 12; Ref. Numerals 186(pose and alignment sensor), "additional sensors"(not shown)

With respect to Claim 26, which ultimately depends from independent claim 14, Borders et al teaches all of the limitations of Claim 14 and Claim 18 which are incorporated herein by reference.   With respect to Claim 26, Borders et al discloses as follows:
The robot for transporting cargo boxes according to claim 18, wherein the support plate is an integral flat plate, or has hollows or partitions.	(See Pars. 0064, 0068: Fig. 9; Ref. Numerals  140(storing unit), 144,148(storage spaces),  "support plate" (shown but not numbered) supporting the cargo boxes on the storing unit(140)


Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas Randazzo whose telephone number is 313-446-4903.  The examiner can normally be reached between 9:00am to 4:00pm EST Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gene Crawford, can be reached on 571-272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/THOMAS RANDAZZO/Primary Examiner, Art Unit 3651                                                                                                                                                                                                        March 31, 2021